Citation Nr: 1329425	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for service 
connected bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, 
to include basal cell carcinoma, squamous cell carcinoma and 
keratoses due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from August 
1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2012 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In Clemons the United States Court of Appeals for Veterans 
Claims (Court) held that, in determining the scope of a 
claim, the Board must consider the claimant's description of 
the claim; symptoms described; and the information submitted 
or developed in support of the claim.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009). In light of the Court's decision 
in Clemons, the medical evidence and the Veteran's 
submissions, the Board has recharacterized the issue on 
appeal as entitlement to service connection for a skin 
disorder, to include basal cell carcinoma, squamous cell 
carcinoma and keratoses.  This will provide the most 
favorable review of the Veteran's claim in keeping with the 
Court's holding in Clemons.

The Board has not only reviewed the Veteran's physical 
claims file, but also the electronic record maintained in 
the Virtual VA system to ensure total review of the 
evidence.  

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service connected bilateral hearing loss is 
productive of level II hearing acuity in the right ear and 
level II hearing acuity in the left ear.  




CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the Veteran's service connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic 
Code (DC) 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a).  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Veteran filed his claim for a higher disability 
rating for the service-connected bilateral hearing loss in 
October 2011.  That same month, the RO issued a letter to 
the Veteran that provided the Veteran with notice of how to 
substantiate a claim for an increased rating and how ratings 
and effective dates are assigned.  The letter further 
informed the Veteran of the allocation of responsibilities 
between himself and VA.  

In addition, the Veteran was afforded a VA examination (VAX) 
in connection with his claim in November 2011.  The 
examination was adequate as the examiner reviewed the 
Veteran's case file and conducted appropriate tests to 
determine the Veteran's current level of severity thus 
providing sufficient information for the Board to render an 
informed determination.  

For the foregoing reasons, the Board finds that VA has 
satisfied its duties to notify and assist the Veteran.  
Accordingly, the Board finds that there is no further action 
to be undertaken to comply with the provisions of 38 
U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.

II.  Ratings Criteria 

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes (DCs).  38 
C.F.R. § 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafarth v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate 
in any increased-rating claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


III.  Increased Rating for Bilateral Hearing Loss

The Veteran's sensorineural bilateral hearing loss is rated 
under DC 6100.  Pertinent case law provides that the 
assignment of disability ratings for hearing impairment are 
to be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The current version of 
the Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  If 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.  Id.  

The current rating criteria also include an alternate method 
of rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86.  Table VIA will be used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher numeral.  38 C.F.R. § 
4.86(b).  

Here, the Veteran was afforded a VA examination in November 
2011.  The examination revealed the following puretone 
thresholds, in decibels:




HERTZ 



1000
2000
3000
4000
RIGHT
45
45
50
50
LEFT
45
45
50
50

The puretone threshold average was 48 dB for the right ear 
and 48 dB for the left ear.  Word recognition scores were 84 
percent for the right ear and 84 percent for the left ear.

Such findings translate to level II hearing for the right 
ear and level II hearing for the left ear.  See 38 C.F.R. §§ 
4.85, Table VI, § 4.86 (a).  Neither of the Veteran's ears 
meet the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86(a) or (b) and therefore 
will be evaluated according to 38 C.F.R. § 4.85.  Applying 
Table VII, DC 6100, this equates to a noncompensable rating.  

The Court has held that, in addition to providing objective 
test results, a VA audiologist must fully describe the 
effects of a disability on occupational functioning and 
daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  The November 2011 examiner noted the Veteran's 
report that he recently acquired hearing aids through the 
VA.  

The Board acknowledges the Veteran's contentions regarding 
the impact of his hearing loss on his daily activities, and 
VA's obligation to resolve all reasonable doubt in the 
Veteran's favor.  However, the assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, 
VIA, and VII, DC 6100.  

Applying the audiological test results to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to an 
increased rating for any period of time that is covered by 
this claim.  There is no reasonable doubt to be resolved.  
The Veteran may always advance an increased rating claim 
should the severity of his hearing loss disability increase 
in the future.

IV. Extraschedular Consideration  
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Under Thun v. Peake, 22 Vet App 111  2008), 
there is a three- step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating. First, the 
Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
Veteran's service-connected bilateral hearing loss 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  In this regard, the November 2011 VAX noted 
that the Veteran "recently acquired hearing aids."  In 
addition, the Veteran has reported that it is difficult to 
hear at parties and that his wife complains about his 
inability to hear.  The rating criteria specifically 
contemplate difficulty hearing.  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.
V.  Total Disability Rating
Lastly, the Court has recently held that a request for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU), whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for 
increased compensation.  There must be cogent evidence of 
unemployability in the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009)(citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009)).  However, the holding of Rice is inapplicable 
here because the evidence of record does not illustrate that 
the Veteran's service-connected bilateral hearing loss 
prevents him from obtaining and/or maintaining gainful 
employment-nor has the Veteran so contended.  In fact, at an 
August 2012 VAX for an unrelated issue, the examiner noted 
that the Veteran has been employed with the Nebraska State 
Patrol conducting audits and administrative work for the 
past 43 years.  At this point, therefore, there is no cogent 
evidence of unemployability and the issue of entitlement to 
a TDIU need not be addressed further.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


REMAND

Regarding the skin disorder claim, in a January 1997 report, 
Dr. R.R. noted that the Veteran had "basal cell carcinoma 
removed from the right upper forehead area by Dr. Stevenson 
[about 10 years prior]."  However, the private medical 
records from Dr. Stevenson have not been associated with the 
case file.  Moreover, in the August 2012 VAX, the examiner 
noted that the Veteran's dermatology visit with Dr. Bond was 
around June 2012.  However, the most recent record from Dr. 
Bond was in December 2011.  Accordingly, as the Board is now 
on notice of the existence of private medical records that 
are pertinent to the Veteran's claim, reasonable efforts to 
obtain those records should be made on remand.  
Specifically, the Veteran should be requested to complete a 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, for the release of the private records.  

The Board also finds additional medical inquiry warranted 
for several reasons.  In his October 2011 VA Form 21-526, 
the Veteran claimed "service connection for skin cancer due 
to service in Vietnam."  The Veteran was afforded an 
examination in November 2011 in connection with his claim 
for service-connection for skin cancer due to Agent Orange 
exposure.  However, the examiner did not provide an opinion 
and noted that "no opinion was required of myself (sic) for 
this evaluation."  See November 2011 VAX.  The Veteran was 
afforded another examination in August 2012, where the 
examiner did not provide an opinion as to whether the 
Veteran's skin disorder was due to exposure to Agent Orange.  
Rather, the opinion was limited to whether the Veteran's 
skin disorder was due to sun exposure in the Republic of 
Vietnam.  As the Board is required to consider the various 
theories of entitlement for which the Veteran advances, the 
Board finds that a remand is warranted to obtain an opinion 
which addresses the Veteran's claim for service connection 
based on Agent Orange exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide or authorize the release of 
records from Drs. Stevenson and Bond, as 
well as any other records, not already 
of record, that are relevant to his 
claim.

If, after making reasonable efforts to 
obtain named non-VA records the AMC is 
unable to secure same,   or if after 
continued efforts to obtain federal 
records it is concluded that it is 
reasonably certain they do not exist or 
further efforts to obtain them would be 
futile, the AMC must notify the Veteran 
and (a) identify the specific records 
the AMC is unable to obtain; (b) 
briefly explain the efforts that the 
AMC made to obtain those records; (c) 
describe any further action to be taken 
by the AMC with respect to the claim; 
and (d) inform the Veteran that he is 
ultimately responsible for providing 
the evidence.  The Veteran must then be 
given an opportunity to respond.

2.  Obtain any relevant VA medical 
records dating from February 2012 that 
have not yet been associated with the 
claims folder or Virtual VA.

3.  After completing the steps described 
above, provide the Veteran's VA claims 
folder to the VA examiner who conducted 
the August 2012 examiner, if available.  
The original examiner, or another 
qualified examiner, should review the 
claims folder.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's skin 
disorders (i.e. basal cell carcinoma, 
squamous cell carcinoma, actinic 
keratoses, and seborrheic keratoses) 
began in or are related, at least in 
part, to any incident of military 
service, including sun and presumed 
herbicide exposure.

The examiner should not invoke the 
phrase "without resort to mere 
speculation" without first explaining 
the basis for such an opinion.  That is, 
if the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide 
an explanation for the basis of that 
determination, for example, does the 
examiner lack the expertise to render 
such an opinion, or is some additional 
testing or information needed, and 
possibly available that would permit an 
opinion.  If so, a qualified examiner 
should provide an opinion and/or the 
additional testing should be 
accomplished.  If the examiner cannot 
provide an opinion because it cannot be 
determined from current medical 
knowledge whether a specific in-service 
injury or disease can possibly cause the 
claimed condition, or the actual cause 
cannot be selected from multiple 
potential causes, this should be fully 
explained.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).

The examiner's attention is drawn to the 
Veteran's 1997 medical records from his 
private physician, Dr. R.R, which 
indicate that "about ten years prior" 
the Veteran had basal cell carcinoma 
removed from the right upper forehead.  

4.  Ensure the development outlined 
above has been accomplished, and then 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, issue 
a supplemental statement of the case and 
provide the Veteran and his 
representative the requisite period of 
time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


